MR. Justice Wolf
delivered the opinion of the court.
In a judicial administration the accounts of the judicial administratrix were attacked. The court refused to give its approval to this final account for various reasons. On appeal the appellee insists that the order or judgment is not final and seeks a dismissal. Of course if the court, should have approved the said final account the adminis-tratrix was entitled to consider the account rendered as. *647final and to have obtained a final judgment. A refusal to approve in such case may perhaps be considered as a final order if the administratrix insists that no other accounting may be had of her. For example, she paid certain legacies Avhen there was a suit pending which might diminish the part of the estate disposable for their payment, and if appellant could successfully show sufficient funds she might be entitled to have the item approved. The difficulty; and it-is somewhat metaphysical, is that so long as the account is not entirely subject to approval the administratrix is not entitled to a final order, and there were other items to which objection was made. In the doubt we have, we prefer to postpone a definite decision as to the jurisdiction of this court until a hearing on the merits, and the motion to dismiss will be overruled.

Motion overruled.

Chief Justice Del Toro and Justices Aldrey and Hutchi-son concurred.
Mr. Justice Franco Soto took no part in the decision of this case.